Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 11-18, 20-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 23 are rejected for the recitation of “provided the linear density of the multifilament yarn is not of a value from 500 to 1000D.”.  There is not support for such a limitation in the specification. Applicant is advised to point to support for such a limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18, 20-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 23 are rejected for the recitation of “provided the linear density of the multifilament yarn is not of a value from 500 to 1000D.”. It is unclear how Applicant recites the multifilament yarn 50-1100 dtex in line 5, but then recites the linear density is not a value from 500-1000D and in claim 12 the linear density is 420 to 1100 dtex. For purposes of examination, The Office will treat the claims to be met by any multifilament yarn 50-1100 dtex and is advised to clarify the claim language. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18, 20-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JPH04-222215) in view of Boiocchi et al. (EP 09089329).
Regarding claims 11-12, 14, 16-18, 20-25, 27 and 30, Tanaka et al. teach a rubberized reinforcing ply for articles for pneumatic vehicle tires such as a carcass made of elastomeric material wherein the reinforcing ply comprises a multitude of strength members wherein each strength member consists of at least one twisted multifilament yarn composed of polyethylene terephthalate (PET) wherein the multifilament yarn has a crystallinity is 55% or more and has a birefringence ∆n of 0.12 or more and the rubberized material has a thickness D [0033 and 0052]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Tanaka teaches the multifilament is twisted but is silent regarding the claimed S or Z twist with an end twist in the opposite direction. However, it is known in the art to use S or Z twist with an end twist in the opposite direction in order to create a balanced yarn. It would have been obvious to one of ordinary skill in the art at the time of the invention to use S or Z twist with an end twist in the opposite direction in order to create a balanced yarn and arrive at the claimed invention as is known in the art. The rubberized reinforcement ply is a carcass of the pneumatic vehicle tire.
Although Tanaka et al. does not disclose the method of measuring the crystallinity, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method of measuring the crystallinity and given that Tanaka et al. meets the requirements of the claimed article, Tanaka et al. clearly meet the requirements of present claims article.
Tanaka et al. are silent regarding the claimed yarn count, parallel spaced apart arrangement, density of the strength members, twist rate and twist factor. However, Boiocchi et al. teach strength members arranged in parallel and spaced apart with a yarn count of 420-840 dtex for pneumatic vehicle tires with each of the strength members being a textile cord consisting of at least two mutually twisted polyethylene terephthalate multifilament yarns  with the strength members arranged in the ply at a density of at not less than 125 epdm and with the multifilament yarns having a twist rate of 480 tpm (48 tpdm) in order to increase mechanical strength and decrease weight and arrive at the claimed invention. Boiocchi et al. teach each textile cord has a construction of 550 dtex/2. Boiocchi et al. teaches the claimed linear density and twist and therefore teaches the claimed twist factor. Boiocchi et al. teach the reinforcing ply is used to wrap the bead core and therefore is a bead reinforcement and is also incorporated in the carcass. Biocchi et al. teach the diameter of the strength members of 0.35 mm in the examples. It is apparent, however, that the instantly claimed diameter and that taught by Biocchi et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the diameter disclosed by Bioccchi et al. and the diameter disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the diameter, it therefore would have been obvious to one of ordinary skill in the art that the diameter disclosed in the present claims is but an obvious variant of the diameter disclosed in Biochhi et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed yarn count and parallel spaced apart arrangement of Boiocchi et al. in Tanaka et al. in order to increase mechanical strength and decrease weight and arrive at the claimed invention. Further, although the previous combination is silent regarding the claimed end twist rate. It would have been obvious to one of ordinary skill in the art at the time of the invention to use an end twist rate as claimed in order to provide a balanced yarn as is known in the art. 
The previous combination is silent regarding the claimed ultimate tensile strength and elongation at break and reduced rolling resistance as compared to a tire with a conventional PET carcass ply as claimed. However, given the previous combination teaches such a similar article made of such similar materials (including PET) in such a similar fashion with such similar properties including epdm, birefringence and crystallinity, the claimed ultimate tensile strength and elongation at break and elongation at break and reduced rolling resistance as compared to a tire with a conventional PET carcass ply is necessarily inherent. Further, the present specification teaches the ultimate tensile strength is achieved with the yarn count as claimed which is taught by Boiocchi et al. and the birefringence and crystallinity which is taught by Tanaka et al. and therefore, the reinforcing ply possesses the claimed reduced rolling resistance.
Tanaka et al. are silent regarding the claimed linear density-based rubberization thickness GD. The present specification teaches that the GD as claimed in claim 15 yields the claimed rolling resistance. Boiocchi et al. teach rubberization thickness D  and linear density similar to that of the present specification and as set forth above, the claimed breaking strength is inherent to the cited art and therefore the claimed linear density-based rubberization thickness GD is inherent and taught by the previous combination and therefore also the claimed reduced rolling resistance is also taught.
Regarding claims 13 and 26, The previous combination is silent regarding the claimed and hot shrinkage. However, given the previous combination teaches such a similar article made of such similar materials in such a similar fashion with such similar properties including birefringence and crystallinity, the claimed hot shrinkage is necessarily inherent. 
Regarding claims 15 and 28, Tanaka et al. are silent regarding the claimed linear density-based rubberization thickness GD. However, Boiocchi et al. teach rubberization thickness D  and linear density similar to that of the present specification and as set forth above, the claimed breaking strength is inherent to the cited art and therefore the claimed linear density-based rubberization thickness GD is inherent and taught by the previous combination. 

Art Cited but not used in Rejection
CN 104494169 teaches polyester fiber used in tire construction with denier similar to that claimed. 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant gaps are not taught by the cited art. The rejection plainly addresses every limitation. If Applicant is referring to the end twist limitation, as set forth above, it is known in the art to use S or Z twist with an end twist in the opposite direction in order to create a balanced yarn. It would have been obvious to one of ordinary skill in the art at the time of the invention to use S or Z twist with an end twist in the opposite direction in order to create a balanced yarn and arrive at the claimed invention as is known in the art. Further, this is evidenced by PG Pub. 2012/0304615. 
 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/
Examiner, Art Unit 1789